Case 2:18-cr-20010-PKH Document 215                  Filed 03/08/19 Page 1 of 1 PageID #: 833




                        U.S. COURT OF APPEALS EIGHTH CIRCUIT

                                       NOA SUPPLEMENT

Please note any additions or deletions to the style of the case from the style listed on the docket
sheet (or attach an amended docket sheet with the final style of the case)

 United States District Court - Western District of Arkansas – Fort Smith Division

       Criminal Case Number: 2:18cr20010-001
       USA v. Brian Christopher Jones




Financial Status: Fee Paid?                              Yes          No   X_



If NO, has IFP been granted?                             Yes _X_      No __



Is there a pending motion for IFP?                       Yes          No   X_



Are there any other post - judgment motions?             Yes          No   X__


Please identify the court reporter: Rick Congdon


       If no court reporter, please check         ____

Criminal cases only:

       Is the defendant currently incarcerated?           Yes   X_    No



Special Comments: Order filed on 2/25/19, document 210 granted permission to file appeal by 3/21/19
